Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158750(79)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ROSA WOODS,                                                                                                         Justices
          Plaintiff-Appellant,
  and

  ROSETTA HALL,
           Plaintiff,
                                                                    SC: 158750
  v                                                                 COA: 338139
                                                                    Wayne CC: 16-006341-CH
  RE INVESTMENT, INC.,
            Defendant,
  and

  CITIFINANCE, INC., CITIMORTGAGE, INC.,
  and CITI, INC.,
               Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before January 10, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2018

                                                                               Clerk